Citation Nr: 0832171	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 to January 
1973.  The veteran died in June 1986.  The appellant is 
claiming benefits as the veteran's surviving spouse.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appellant was scheduled to present testimony before a 
member of the Board at the RO in August 2008.  She withdrew 
her request for a hearing in writing in August 2008.  No 
other request for a hearing remains pending.


FINDINGS OF FACT

1.  The veteran served in Vietnam from September 1969 to May 
1970 and is presumed to have been exposed to herbicides in 
service.  

2.  The veteran died in June 1986.  The cause of the 
veteran's death was pneumonia, as a consequence of chronic 
myelocytic leukemia (CML) with acute blast crisis.  

3.  The conditions which caused the veteran's death did not 
begin in service, may not be presumed to be related to any 
incident of service, including herbicide exposure, and have 
not been otherwise shown to be causally related to service.  


CONCLUSION OF LAW

Service-connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005, which substantially complied with 
the notice requirements.  The Board observes that the notice 
provided did not include a statement of the conditions for 
which the veteran was service connected; however, the 
appellant is not prejudiced by this error because the veteran 
was not service-connected for any condition at the time of 
his death.

Although the notice provided did not address either rating 
criteria or effective date provisions pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the claims file; and the appellant has 
not contended otherwise.  The Board has not obtained a 
medical opinion with respect to this claim because the 
veteran's leukemia is not a recognized presumptive condition 
of exposure to herbicides and there is no evidence which 
indicates that the leukemia which caused the veteran's death 
may be associated with his service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service-Connection for Cause of Death

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) as the veteran's surviving spouse.  DIC 
may be awarded to a surviving spouse of a veteran whose cause 
of death is service-connected.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2007).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

In this case, the veteran died in June 1986.  The death 
certificate lists the immediate cause of death as pneumonia 
as a consequence of chronic myelocytic leukemia (CML) with 
blast crisis.  The evidence shows that he was diagnosed with 
CML in June 1983.  A March 2006 letter from B.B., M.D., who 
states that he participated in the veteran's treatment, 
confirms that the cause of death was chronic myelocytic 
leukemia with acute blast crisis.  At the time of his death, 
the veteran had no service-connected disabilities.  

For service connection to be established, the evidence must 
show that the condition which caused the veteran's death 
began in service or was otherwise causally related to an 
event in service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Service connection for certain chronic diseases, 
including leukemia, will be presumed to have been incurred in 
service if they are manifest to a compensable degree within 
the first year following active military service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 307, 309.

The veteran's service medical records do not indicate that he 
complained of or was diagnosed with either pneumonia or CML 
in service.  In addition, there is no evidence that the 
veteran sought treatment for either of these conditions 
within one year of service.  Thus, service connection is not 
established on a direct basis.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(b)(iii).  When such a veteran contracts 
a disease associated with exposure to herbicides (listed in 
38 C.F.R. § 3.309(e) (2007)) that becomes manifest to a 
compensable degree within the time period specified in 38 
C.F.R. § 3.307(a), the disease will be considered to have 
been incurred in service, even though there is no evidence of 
such a disease during the period of service.  

The veteran's Form DD214 shows that he served in the Republic 
of Vietnam from September 1969 to May 1970.  He is therefore 
presumed to have been exposed to herbicides in service.  

Presumptive service connection based on herbicide exposure is 
warranted for the following conditions: chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §3.309(e) (2007).

Although the veteran is presumed to have been exposed to 
herbicides during service, the Board observes that CML is not 
listed among the disorders for which a presumption based on 
herbicide exposure is warranted under § 3.309(e).  Moreover, 
the Secretary of VA clarified that a presumption of service 
connection based on exposure to herbicides is not warranted 
for various diseases including leukemia (other than chronic 
lymphocytic leukemia (CLL)).  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630-01 (May 20, 2003).  Because CML is not included in 
§ 3.309(e), the veteran's condition may not be presumed to 
have been caused by herbicide exposure.

A veteran who contracts a disease not presumed under the 
regulation to be caused by herbicide exposure may still seek 
to establish service connection by offering medical evidence 
that his disease was actually caused by military service, 
including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 
1042 (1994).  In this case, however, the appellant has not 
submitted any medical evidence which suggests or demonstrates 
that her husband's CML was in any way related to service.  

In an April 2006 letter, the appellant asserts that her 
husband's cause of death was CLL, a condition which is 
presumed to be caused by herbicide exposure.  This claim is 
not supported by the evidence of record, which consistently 
shows that the veteran had CML.  No other type of leukemia is 
indicated in his treatment records, and both the death 
certificate and the doctor's letter she submitted state that 
the underlying cause of death was CML.  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to support the claim; lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In summary, the disease which caused the veteran's death 
cannot be presumed to have been caused by exposure to 
herbicides in service.  In addition, since the disease was 
not manifested during service or for more than 10 years 
thereafter, and there is no medical evidence relating the 
disease to service, service connection is not warranted.  

The Board sympathizes with the appellant and her family for 
the death of the veteran.  However, the Board is bound by the 
applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  The appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


